Claimant appeals from a decision of the Unemployment Insurance Appeal Board which upheld certain periods of ineligibility for benefits. As to one period the Referee properly held that he had no jurisdiction because the request for a hearing was not timely filed. The determination was issued and mailed on May 19, 1958, and claimant did not file a request for a hearing until January 6, 1960. The only remaining question for review is the Appeal Board’s decision that claimant was unavailable for employment from April 7,1958 through April 20, 1958. Claimant lost her employment in New York on March 13, 1958, and filed for benefits on March 24, 1958. On April 7, 1958 claimant went to Puerto Rico and during her stay there she lived with her grandmother. The Referee has found and the record shows that " Claimant made no more than one contact a day ” in seeking employment. “ Whether a person is available for employment during a specific period is a question of fact to be determined by the referee and the Appeal Board.” (Matter of Dunn [Corsi], 1 A D 2d 722.) We may not say as a matter of law that the board could not find as it did upon this record. Decision unanimously affirmed, without costs.